Dowling, P. J.
Respondent was admitted to practice as an attorney and counselor at law in the State of New York, at a term of the Appellate Division of the Supreme Court of the State of New York, First Department, on June 28, 1897. On February 14, 1930, in the Court of General Sessions of the County of New York, respondent was convicted on confession of the crime of grand larceny in the first degree, which crime is a felony, and was sentenced by the court to imprisonment in the State prison at hard labor, for the term, the minimum of which shall not be less than one year and the maximum of which shall not be more than five years. Section 477 of the Judiciary Law provides: “ Any person being an attorney and eounsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, .cease to be an attorney and counsellor-at-law, or to be eom*798petent to practice law as such.”  The respondent having been convicted of a crime which is a felony must be disbarred. Finch, McAvoy, Martin and O’Malley, JJ., concur. Respondent disbarred.